Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 13, 2022 has been entered. Claims 1-14, 17-22 remain pending in the application.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 20, 21, the limitation, “wherein, for a particular range of values of the change of the steering control, a closer that the change of the steering control is to the threshold, a greater the resistance applied” is not supported by original disclosure and thus constitutes a new matter. While the specification provides description for “steering range” in paragraphs [0090] – [0092], there is no disclosure to support “a particular range of values of the change of the steering control”. 
Similar reasoning applies to claims 10, 17.
In claim 8, lines 1-3, the limitation, “wherein for the particular range of values of the change of the steering control, the resistance is applied, and outside of the particular range of values, the resistance is removed” is not supported by original disclosure and thus constitutes a new matter. While the specification provides description for “steering range” in paragraphs [0090] – [0092], there is no disclosure to support the limitation. 
In claim 22, lines 1-3, the limitation, “in response to determining that the rate of change of the steering control exceeds the magnitude, restricting a number of times that the vehicle is permitted to unintentionally swerve into an adjacent lane” is not supported by original disclosure and thus constitutes a new matter. While paragraph [0027] of the specification describes “The range of allowable actions can include, but are not limited to, a limit on the allowable maximum/minimum speed range, a limit on the allowable number of times the vehicle swerves or crosses into an adjacent lane”, it is given as an example of limiting control in  hybrid control of a vehicle. There is no support for associating restricting a number of times that the vehicle is permitted to unintentionally swerve into an adjacent lane with determining that the rate of change of the steering control exceeds the magnitude.
Claims 2-7, 9, 11-14, 18-21 are also rejected under section 112(b) for depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-10, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190080264A1 to Wasekura in view of US20200378778A1 to Glazberg et al. (hereinafter, Glazberg), US11130494B2 to Ryne et al. (hereinafter, Ryne), US20210024097A1 to Jardine et al. (hereinafter, Jardine), US20180281848A1 to Zegelaar et al. (hereinafter, Zegelaar) and US 20210016830A1 to Riese et al. (hereinafter, Riese).
Regarding claim 1, Wasekura discloses:
a method for controlling a vehicle {Wasekura: abstract; i.e., autonomous vehicle},
receiving, by the vehicle, a request for a transportation in the vehicle; navigating the vehicle with an autonomous control component to a location of an individual to commence the transportation {Wasekura: abstract; i.e., a vehicle allocation system includes: an autonomous vehicle; a mobile terminal; and a control center configured to communicate with the autonomous vehicle and the mobile terminal via a network, wherein the control center includes a vehicle allocation control unit configured to receive a vehicle allocation request from the mobile terminal (a request for a transportation) and to allocate (navigating) the autonomous vehicle to a position which is designated in the vehicle allocation request}.
detecting, by one or more sensors, that the individual has entered the vehicle {Wasekura: paragraph [0108]; i.e., a method of detecting that a door of an autonomous vehicle 40 is locked from the inside using a sensor or a method of detecting that a seat belt is worn using a sensor may be used as a boarding confirmation method. Alternatively, a method of detecting presence or entry and exit of a person in a vehicle using an infrared sensor (a motion sensor) may be used as the boarding confirmation method.}.
Wasekura does not explicitly disclose: responsive to detecting that the individual has entered the vehicle, changing a vehicle operation mode from an autonomous control component to a hybrid control component.
Glazberg remedies this and teaches in paragraph [0066]; i.e., an environment 100 may comprise a vehicle 110, such as a taxi, a shuttle. Vehicle 110 may comprise a driver's seat, enabling a human driver to drive Vehicle 110, a semi-autonomous (hybrid control) vehicle may drive autonomously while being supervised by a human driver. The human driver may take over and replace an autonomous driving module (permits the individual to control)}.
Wasekura in view of Glazberg does not explicitly teach: determining, while operating under the hybrid control component, whether a rate of change of a steering control exceeds a magnitude; in response to determining that the rate of change of the steering control exceeds the magnitude, decreasing a threshold associated with a permitted amount of the change of the steering control, thereby tightening a constraint associated with the steering; in response to determining that the rate of change of the steering control is within the magnitude, increasing the threshold, thereby relaxing the constraint.
Ryne and Jardine remedy this. 
Jardine teaches threshold for steering change rate in paragraph [0284]: During the transition from the transition driving mode to the further driving mode, the system may be arranged to limit a rate of change of the steering of the host vehicle to a rate threshold, wherein the rate threshold is determined in dependence on the steering request signal. Advantageously, this ensures a smooth transition from steering control of the host vehicle autonomously by the host vehicle and steering control of the host vehicle by the user.
Ryne teaches adjusting the threshold in claim 1: A method comprising: determining a steering angle error based on a comparison between a steering device input angle and an autonomously controlled steering angle, the autonomously controlled steering angle being a target steering angle generated during autonomous control of a vehicle; generating a confidence level value based on the steering angle error; generating at least one of a manual driving weight and an autonomous driving weight based on the confidence level value; selectively adjusting a vehicle steering control ratio [decreasing a threshold associated with a permitted amount of the change of the steering control] based on the at least one of the manual driving weight and the autonomous driving weight, wherein the manual driving weight includes a multiplier applied to a portion of the vehicle steering control ratio corresponding to manual control of the vehicle steering and the autonomous driving weight includes a multiplier applied to a portion of the vehicle steering control ratio corresponding to autonomous control of the vehicle steering; in response to a determination that the at least one of the manual driving weight and the autonomous driving weight has changed, further adjusting the vehicle steering control ratio.
It is noted that in Ryne, adjusting vehicle steering ration based on confidence level value is considered to include a case of increasing the threshold.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hybrid control feature of Glazberg, the steering change rate threshold feature of Jardine and the steering ratio control feature of Ryne with the described invention of Wasekura in order to limit a human driver’s control in hybrid control mode.
The modified Wasekura does not explicitly teach: determining a proximity of an amount of the change of the steering control to the threshold; and applying a resistance, using an actuator, to inhibit the change of the steering control based on the proximity, wherein, for a particular range of values of the change of the steering control, a closer that the change of the steering control is to the threshold, a greater the resistance applied.  
Zegelaar and Riese and remedy this. 
Zegelaar teaches in paragraph [0067]: the lateral offset required to circumnavigate the obstacle (while navigating) or the lateral distance may limit the steering angle amplitude (limiting actions) / paragraph [0072]: the steering angle amplitude (determining proximity); a steering assistance system for a vehicle, designed for generating torque according to surroundings parameters, vehicle parameters, and for influencing a lane change (the torque may be used to resist rotation of the steering wheel).   
Riese teaches in paragraph [0013]: the steering input unit should comprise a steering input actuator at least for generating a steering resistance and/or a restoring torque on the steering input element.
It would have been obvious to modify the steering input generator to apply greater resistance as the steering amount is closer to the allowed limit in order to control unallowed steering control effectively because the danger of excessive steering becomes greater as the steering amount approaches the limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering assistance system of Zegelaar and the modified steering resistance input actuator of Riese with the described invention of the modified Wasekura in order to automatically limit a driver’s steering control.
Similar reason applies to claims 10, 17. 
Regarding claim 3, which depends from claim 1, Wasekura further teaches: detecting by one or more sensors, that the individual has exited the vehicle {Wasekura: paragraph [0108]}. 
Glazberg teaches: changing the vehicle from a hybrid control component to an autonomous control component {Glazberg: paragraph [0066]; switching back to autonomous mode is implied}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching feature between hybrid and autonomous of Glazberg with the described invention of the modified Wasekura in order to make the vehicle resume autonomous mode after a human driver exits the vehicle. 
Regarding claim 8, which depends from claim 5, Riese teaches: wherein for the particular range of values of the change of the steering control, the resistance is applied, and outside of the particular range of values, the resistance is removed {Riese teaches in paragraph [0013]}.
It is noted that the purpose of applying steering resistance is to limit the steering amount within a predetermined range. 
Regarding claim 9, which depends from claim 8, the limitation is:
the resistance is applied to the rotation of the steering wheel if the proximity of the steering wheel is about 20 degrees from the rotation limit.
“20 degrees from the rotation limit” is recognized as a result effective variable, i.e., a variable that achieves a recognized result by routine experimentation (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05(II)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find the specified value by routine experimentation based on the described invention of the modified Wasekura in order to provide precise value for limiting steering wheel rotation. 
Regarding claim 22, which depends from claim 1, Glazberg teaches:  in response to determining that the rate of change of the steering control exceeds the magnitude, restricting a number of times that the vehicle is permitted to unintentionally swerve into an adjacent lane.   {Glazberg, paragraph [0066]: Vehicle 110 may be an autonomous vehicle, driving without human assistance, or a semi-autonomous [hybrid] vehicle, in which Vehicle 110 may assist a human driver in driving, such as when driving in highways, driving in traffic jams, or the like. In some cases, a semi-autonomous vehicle may drive autonomously while being supervised by a human driver (not shown). The human driver may take over and replace an autonomous driving module, such as when the human driver believes the autonomous driving module is malfunctioning, may cause an accident, or the like.}.
It is noted that while human driver’s action is permitted for hybrid driving, such action is also limited for safety on the hybrid driving level. It would have been obvious to restrict the number of times that the vehicle is permitted to unintentionally swerve into an adjacent lane, when the driver’s capability lacks in confidence required for the hybrid driving level. 
	 Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wasekura in view of Glazberg, Ryne, Jardine, Zegelaar, Riese and in further view of US 20200260270 A1 to Samuelsson.
Regarding claim 2, which depends from claim 1, Glazberg teaches:
changing the vehicle operation mode from the autonomous control component to the hybrid control component is based on {Glazberg: paragraph [0066]}. 
Samuelsson teaches:
determining that the individual has a valid license to operate the vehicle; and receiving a payment from the individual {Samuelsson: paragraphs [0006], [0046], [0047]; i.e., identification control by vehicles, the service terminal needs to verify capability, driver's license, payment authorization}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the license and payment verification feature of Samuelsson with the described invention of the modified Wasekura in order to authorize a human driver to use the vehicle.
Regarding claim 11, which depends from claim 10, Wasekura in view of Glazberg and Samuelsson teaches:
the computer is further configured to change operation mode from the autonomous control component to the hybrid control component, responsive to at least one of: determining that the individual has a valid license to operate the vehicle determining that the individual paid the vehicle {Samuelsson: paragraphs [0006], [0046], [0047]};
Glazberg further teaches:
determining that the individual audibly asked to have control of the vehicle; or the individual activating an internal user control {Glazberg: paragraph [0089]; i.e., passenger data may be obtained by using sensors, such as microphones (audibly); paragraph [0063]; i.e., where a human driver makes his decisions, the autonomous vehicle may be enabled to implement the decisions of the human driver (activating internal user control)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audible and internal user control features of Glazberg with the described invention of the modified Wasekura order to diversify authentication means for human driver. 
Claims 4, 12, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wasekura in view of Glazberg, Ryne, Jardine, Zegelaar, Riese and in further view of US20180281848A1 to Zegelaar et al. (hereinafter, Zegelaar).
Regarding claim 4, which depends from claim 1, Zegelaar teaches:
acquiring data from one or more external sensors on the vehicle regarding one or more conditions outside the vehicle; determining a range of allowable actions for the vehicle based on the data from the one or more external sensors; limiting actions available to the individual while navigating with the hybrid control component to the range of allowable actions {Zegelaar: paragraph [0040]; i.e., the programmable device has access to sensors to gather surroundings information, for example, radar information, LIDAR information, or camera information (external sensors); paragraph [0041]; i.e., the method makes it possible to determine a steering angle amplitude of a steering wheel of a vehicle likely to occur during a lane change (determining a range of allowable actions); paragraph [0067]; i.e., the lateral offset required to circumnavigate the obstacle (while navigating) or the lateral distance may limit the steering angle amplitude (limiting actions)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering angle limiting feature of Zegelaar with the described invention of the modified Wasekura in order to allow safe driving only to a user of an autonomous vehicle. 
Similar logic applies to claim 18. 
Regarding claim 12, which depends from claim 10, Zegelaar teaches:
one or more external sensors configured to determine a range of allowable actions for the vehicle; wherein the hybrid control component limits vehicle controls to the range of allowable actions {Zegelaar: paragraphs [0040], [0041], [0067]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering angle limiting feature of Zegelaar with the described invention of the modified Wasekura in order to allow safe driving only to a user of an autonomous vehicle.
Regarding claim 21, which depends from claim 1, the modified Wasekura does not explicitly teach: wherein the threshold indicates a permitted turn radius.   
Zegelaar remedies this and teaches in paragraph [0048]: when the vehicle travels straight ahead until t0, the vehicle will travel along an increasingly narrow arc during the steering movement, due to the increasingly greater steering angle, until the steering angle amplitude has been reached. Afterward, when the driver begins to reduce the angle again, the vehicle will still travel along an arc, but the radius will increase again.
That is, Zegelaar teaches the relation between the steering angle and therefore the steering angle change and the turn radius.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turning radius and steering angle relation feature of Zegelaar with the described invention of the modified Wasekura in order to utilize the turn radius as data for limiting driver control of the steering. 
Claims 5-7, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasekura in view of Glazberg and Zegelaar, Ryne, Jardine and in further view of US 9381916 B1 to Zhu et al. (hereinafter, Zhu). 
Regarding claim 5, which depends from claim 4, the modified Glazberg teaches: the range of allowable actions comprises a limit on at least one of, a rotation of a steering wheel. 
Zhu teaches: a limit on an acceleration of the vehicle, or a deceleration of the vehicle {Zhu: paragraph (70); i.e., the vehicle controls the level of risk or aggressiveness of a driver, a driver may prefer for the vehicle to take more conservative actions, such as somewhat at or below the speed limit (limit on an acceleration of the vehicle, or a deceleration of the vehicle is implied)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limit on speed related controls of Zhu with the described invention of the modified Wasekura in order to include acceleration and deceleration of a vehicle as factors to be limited.
Similar logic applies to claims 13, 19.
Regarding claim 6, which depends from claim 4, Zhu further teaches: determining the range of allowable actions for the vehicle is further based on payment received the individual {Zhu: paragraph (68); i.e., the vehicle may be used to train and test drivers (determining the range of allowable actions and payment for training are implied)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving training feature of Zhu with the described invention of the modified Wasekura in order to determine allowance level and to require payment for a driver who intends to use a vehicle for a particular purpose.
Similar logic applies to claim 14.
Regarding claim 7, which depends from claim 4, Zhu further teaches: the hybrid control component further comprises providing instructions to the individual to stay within the range of allowable actions {Zhu: paragraph (68), providing instructions is implied in training or testing a vehicle}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving training feature of Zhu with the described invention of the modified Wasekura in order to include giving instructions for safe driving. 
Regarding claim 20, which depends from claim 19, Zegelaar further teaches:
wherein the limit on the rotation of the steering wheel further comprises: determining a proximity of the rotation of the steering wheel to the limit of the range of allowable actions; wherein allowing the individual to control one or more vehicle control features further comprises applying a resistance to the rotation of the steering wheel based on the determined proximity {Zegelaar: paragraphs [0067], [0072]; i.e., the steering angle amplitude (determining proximity); a steering assistance system for a vehicle, designed for generating torque according to surroundings parameters, vehicle parameters, and for influencing a lane change (the torque may be used to resist rotation of the steering wheel)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering assistance system of Zegelaar with the described invention of the modified Wasekura in order to automatically limit a driver’s steering control.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
[1]	Applicant argued that: First, Jardine and Ryne, in combination, fails to disclose or suggest, at least: determining whether a rate of change of a steering control exceeds a magnitude; in response to determining that the rate of change of the steering control exceeds the magnitude, decreasing a threshold associated with a permitted amount of the change of the steering control, thereby tightening a constraint associated with the steering control; 
in response to determining that the rate of change of the steering control is within the magnitude, increasing the threshold, thereby relaxing the constraint... 
Applicant's claim 1 is not merely reciting a rate of change of a steering control, and a threshold associated with a permitted amount of the change of the (same) steering control. Rather, claim 1 requires a causation between rate of change of a steering control exceeding a magnitude and decreasing a threshold associated with a permitted amount of the change of the steering control, or increasing the threshold. In claim 1, the recited rate of change, and the recited threshold, both correspond to the same steering control, and not different steering controls. Neither Jardine nor Ryne suggests any such causation or correlation. The Office fails to explicitly articulate reasoning regarding why a combination of Jardine and Ryne somehow allegedly reads on such a causation. 
	In particular, Jardine describes three driving modes, an autonomous driving mode, a transition driving mode, and a further driving mode. See Jardine, para. [0278] Jardine only describes that during a transition from a transition driving mode to a further driving mode, a rate of change of steering of a vehicle may be limited to facilitate a smooth transition to increased steering control by a user. Id., para [0284]. Thus, Jardine is silent regarding a contingency of a rate of change of a steering control exceeding a magnitude, for example, a threshold, or what happens if a rate of change of a steering control exceeds a magnitude. Even if, arguendo, Jardine did describe such a contingency, Jardine is still silent that such a rate of change somehow affects a threshold associated with a permitted amount of the change of the steering control. Ryne fails to remedy the deficiencies of Jardine. Specifically, Ryne only describes adjusting a weight indicative of a degree to which a vehicle is controlled manually. A higher a weight of manual control, a lower a weight of automatic control. Ryne, col. 4 11. 20-45. Ryne further mentions a confidence level of an advanced driving assist system (ADAS) in a driver. The confidence level is not equivalent to a rate of change of a steering control. Even if, arguendo, the confidence level were equivalent to a rate of change of a steering control, the confidence level would not relate to a same steering control as a weight of automatic control. Thus, Ryne does not correlate a change in the automatic control with a rate of change of a steering control, as Ryne is silent regarding a rate of change of a steering control. 
Examiner respectfully disagree. As explained in the office action, Jardin teaches threshold for limiting steering rate change for various driving modes, and Ryne teaches adjusting steering ratio that involves manual driving weight and autonomous driving weight, which implies the teachings are suited for hybrid driving mode. Under hybrid driving mode, the confidence of driver’s operation is important, and if there is a clue that such confidence is low, driver’s allowance for driving parameters should be adjusted or limited. The causation argued by Applicant is at least implied. 
[2]	Applicant argued that the cited references fail to disclose or suggest at least the following newly amended features:  determining a proximity of an amount of the change of the steering control to the threshold; and applying a resistance, using an actuator, to inhibit the change of the steering control based on the proximity, wherein, for a particular range of values of the change of the steering control, a closer that the change of the steering control is to the threshold, a greater the resistance applied. 
For example, Zegelaar describes limiting the steering angle amplitude to a maximum permissible steering angle amplitude due to distances to other vehicles or an edge of a lane, and/or a weather condition. Zegelaar, para. [0067]. Thus, at most, Zegelaar's limiting of the steering angle is based on external factors and not related to a proximity of an amount of the change of the steering control to a threshold. Specifically, Zegelaar does not describe, a closer that the change of the steering control is to the threshold, a greater the resistance applied. Meanwhile, Riese only mentions generating a steering resistance, but fails to correlate the resistance to a proximity of an amount of the change of the steering control to the threshold. 
Examiner respectfully disagree. In the rejection for the newly amended features, Examiner reasoned that modification of steering input resistance would have been obvious based on the disclosure of the cited references.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661